DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap et al. (US 2016/0162186 A1) in view of Benisty et al. (US 2019/0146684 A1), in further view of Skandakumaran et al. (US 2016/0085290 A1).

Regarding claim 1, Kashyap teaches a solid-state drive (¶ [0061]: solid state storage device (SSD)) comprising: 
a plurality of non-volatile memory dies (¶ [0003]: non-volatile flash memory circuits; ¶ [0062]: NAND flash is typically arranged as stacked dies within an integrated circuit package. Each die is further organized as planes, each plane containing a memory-array addressable as a set of [dies, planes, blocks, pages].); 
a plurality of  sets of die queues (Fig. 13, Die Queues 317, 311, 313, and 315) and a plurality of command domain queues to store a command for one of the plurality of non-volatile memory dies (¶ [0066]: The individual read, write and erase queues for a device can be further divided into die-based queues (D0, D1, D2); ¶ [0068]: Although FIG. 13 further breaks down the command -queues into die-based queues, an alternate implementation might have queues on a per plane basis, as shown in FIG. 14. FIG. 14 shows a command queue (say read queue) organized as individual plane queues.), each set of die queues to store commands for which resources have been allocated for one of a plurality of command types for one of a group of users of the solid-state drive (¶ [0003]: a non-volatile memory system that including one or more non-volatile flash memory circuits. A series of commands each specifying a physical address is received on the non-volatile memory, the series of commands including read, write and erase commands for the specified physical addresses. The received series of commands are arranged into a plurality of queues for execution thereof, where separate queues are maintained for read commands, write commands, and erase commands; ¶ [0066]: The individual read, write and erase queues for a device can be further divided into die-based queues (D0, D1, D2); ¶ [0068]; ¶ [0004] Methods are also presented for a non-volatile memory system to provide access for a plurality of user applications to a non-volatile data storage section. The method includes receiving from the plurality of user applications requests for accessing corresponding user partitions of the data storage section as assigned by the memory system, wherein each of the user applications has a specified level of performance and availability for the accessing the corresponding user partition, and wherein the user application requests are specified in terms of corresponding logical addresses. The specification of the user application requests in terms of corresponding logical addresses is translated to be expressed in terms of corresponding physical addresses for the non-volatile data storage section. The method arbitrates between requests from different ones of the user applications based upon the requests' corresponding physical addresses and corresponding specified levels of performance and availability to determine an order in which to execute the user application requests. Instructions are issued for the execution of the user application requests based upon the determined order; ¶ [0067]: However the techniques are applicable to any flash memory storage device, like a solid state drive (SSD) or SD or other memory card.) and each of the plurality of command domain queues to store commands with one of a plurality of command types for the plurality of users of the solid-state drive for which resources have been allocated (¶ [0003]: a non-volatile memory system that including one or more non-volatile flash memory circuits. A series of commands each specifying a physical address is received on the non-volatile memory, the series of commands including read, write and erase commands for the specified physical addresses. The received series of commands are arranged into a plurality of queues for execution thereof, where separate queues are maintained for read commands, write commands, and erase commands; ¶ [0066]: The individual read, write and erase queues for a device can be further divided into die-based queues (D0, D1, D2); ¶ [0068]: Although FIG. 13 further breaks down the command -queues into die-based queues, an alternate implementation might have queues on a per plane basis, as shown in FIG. 14. FIG. 14 shows a command queue (say read queue) organized as individual plane queues; ¶ [0067]: However the techniques are applicable to any flash memory storage device, like a solid state drive (SSD) or SD or other memory card); and 
a command scheduler, the command scheduler to dynamically assign a command received from a host communicatively coupled to the solid-state drive stored in a host submission queue in the solid-state drive to one of the plurality of command domain queues (¶[0061] a host issues commands to a NAND storage device (such as a solid state drive (SSD), memory card, or embedded flash memory); ¶ [0063]: A host computer/controller usually sees NAND Flash as a contiguous set of logical addresses, exposed via an interconnect standard like PCIE or SATA, often called the front-end of a NAND storage device. A Flash Translation Layer (FTL) translates read/write commands issued to logical addresses (LBAs) into physical address (PBAs);  Fig. 19, User Process I/O Queues; ¶ [0064]: Incoming commands from the FTL 301 for a device (device is a group of dies) are directed by the command issuer 303 to separate queues for admin (device management) 319, read 311, write 313, erase 315; Fig. 13, Command Issuer 303, Die Queues 317, 311, 313, and 315).

While Kashyap reasonably suggests grouping users/users requests based on the user application to provide a specified level of performance as cited above, Kashyap does not expressly teach a group of users with similar bandwidth and Quality of Service requirements of the solid-state drive;
provide equal bandwidth share of the solid-state drive for command submissions for the group of users and to schedule the command using per die adaptive credit based weighted fair scheduling amongst all groups of users and schedule the command amongst all groups of users that share the solid-state drive.

However, Benisty teaches a group of users with similar bandwidth and Quality of Service requirements of the solid-state drive, provide equal bandwidth share of the solid-state drive for command submissions for the group of users and to schedule the command using adaptive scheduling amongst all groups of users and schedule the command amongst all groups of users that share the solid-state drive (Abstract: Systems and methods for quality of service (QoS) using adaptive command fetching (i.e., scheduling) are disclosed. NVM Express (NVMe) implements a paired submission queue and completion queue mechanism, with host software on the host device placing commands into the submission queue. The memory device processes the commands through various phases including fetching, processing, posting a completion message, and sending an interrupt to the host. NVMe also includes an NVMe virtualization environment, which uses a subsystem with multiple controllers to provide virtual or physical hosts direct I/O access. QoS may be used so that the NVMe processes in the virtualization environment receive sufficient resources. In particular, bandwidth assigned to a submission queue may be considered when processing of commands (such as fetching of commands); [0061] As discussed above with regard to FIG. 2A, the memory device may include a bandwidth limiter module 112. Bandwidth limiter module 112 may be implemented either in firmware or in hardware, and may be optimized for NVMe virtualization, as discussed in further detail below. Bandwidth limiter module 112 may manage QoS among the various NVMe users. As discussed above, the NVMe users may be organized in one of several ways including based on: a physical submission queue; a virtual function; a supported namespace ID; or NVMe command stream. Further the NVMe users may be assigned to a bandwidth grouping, with each respective bandwidth grouping having a respective bandwidth limit. The memory device may monitor current bandwidth of each respective bandwidth grouping, and may store the current bandwidth in a memory, such as an internal database. Bandwidth limiter module 112 may thus monitor the various NVMe users using the respective bandwidth grouping with regard to various operations that affect bandwidth. As discussed above with regard to FIG. 3, there are various operations in processing an NVMe command which may affect bandwidth. One such operation is fetching of the command contained or housed in the submission queue. In particular, fetching of the command triggers additional operations that may affect bandwidth, as discussed further below. As one example, most of the bandwidth is typically consumed by the data transfer (e.g., transfer of data from the host to the memory device when processing a write command or transfer of data from the memory device to the host when processing a read command). In this regard, stopping the fetching (such as temporarily delaying the fetching) has an indirect impact on the bandwidth consumption since the halting of processing the command will halt (or delay) additional data transfer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benisty with the teachings of Kashyap to utilize ensure quality of service via a controller for accesses to a non-volatile memory. The modification would have been motivated such that a group of users are limited by a specific amount of bandwidth.

Kashyap and Benisty do not expressly teach schedule the command using per die credit based weighted fair scheduling.

However, Skandakumaran teaches to schedule the command using per die adaptive credit based weighted fair scheduling (Fig. 7; ¶ [0020-21]; [0049]; [0065]; [0066] At block 712, a total number of system credits for the NVMD implementing operations may be assigned. In some instances, the total number of system credits may be assigned by the credit management module 460 and be power credits. The total number of system credits available may be assigned based on various characteristics of the NVMD. For example, the system credits may be based on the total amount of storage space on the attached NVMD, the total number of die on the attached NVMD, I/O rates (i.e., bandwidth see [0081]), etc. [0067] In some embodiments, the total number of credits may be based on the number of dies in the NVMD. In addition, the total number of credits may also be based on the types of operations executed by the NVMD. The total number of credits for the system may be computed using the following formula: total credits=max (rd_credits*rd_dies, wr_credits*wr_dies, er_credits*er_dies). Rd_credits may correspond to a number representing the power required by a read operation on a die. Wr_credits may correspond to a number representing the power required by a write operation on a die. Er_credits may correspond to a number representing the power required by an erase operation on a die. Rd_dies may correspond to the maximum number of dies that can be activated in parallel for read operations. Wr_dies may correspond to the maximum number of dies that can be activated in parallel for write operations. Er_dies may correspond to the maximum number of dies that can be activated in parallel for erase operations. The credits for each type of operation (e.g., read, write, and erase) may be based on an expected or measured amount of power consumed by a NVMD to perform the operation. Further, the number of system credits may be updated when there is a change in the threshold I/O rate as described below with respect to process 800. After the total number of system credits has been assigned at block 712, the overall process may proceed to block 714. In some instances, the total number of system credits may be determined for each operation while in other instances determination of the total number of system credits is not necessary. In such a case, the overall process 700 may proceed from block 710 to block 714.; [0068-69]; [0070] In some embodiments, the assignment of credits may be piggybacked on credits previously assigned to an ongoing/in-hw-queue operation. For example, if a write operation is currently in progress on a die of the NVMD, then this write is holding onto wr_credits. If a read operation is newly issued into the queue, then the read issued into the queue may be held in the queue and serialized behind the write operation on the die. In this instance, the credits necessary to implement the read operation may reuse the credits previously assigned to the write operation without the issuance of new credits. In this example, if the wr_credits are greater than or equal to the rd credits (wr_credits≧rd_credits) necessary to perform the new operation, no new credits are needed for the read to be executed and the read operation may piggyback on the wr_credits already assigned to that die. However, if the rd_credits necessary for the new read operation are greater than the wr_credits (rd_credits>wr_credits) of the current write operation, then the read operation may be piggyback on the wr_credits and be issued remaining credits (rd_credits−wr_credits) to perform the operation. After the credits have been assigned to the new operation at block 716, the overall process may proceed to block 718.; [0071-73]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skandakumaran with the teachings of Kashyap and Benisty to utilize per die credit based scheduling to control requests. The modification would have been motivated by the desire of improving traditional methods of controlling power to PCIe direct attached non-volatile memory which would simply cut off the power or shut down the attached computer system if an attached memory attempts to go over a power limit. The traditional techniques, however, may negatively impact the performance of the overall system by not actively managing power consumption of the attached non-volatile memory. However, by utilizing credits to adaptively allow or stall execution based on a preset threshold (See Skandakumaran’s Background and Summary).

Regarding claim 7, Kashyap teaches wherein the non-volatile memory is Quad-Level Cell (QLC) NAND or 3D NAND (¶ [0055]: a 3D NAND).

Regarding claim 8, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 13, it is a method type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale.

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, Benisty and Skandakumaran, as applied to claim 1, in further view of Sethumadhavan et al. Late-Binding: Enabling Unordered Load-Store Queues, 2007.

Regarding claim 2, Kashyap, Benisty and Skandakumaran do not specifically disclose wherein the command scheduler to use late resource binding to assign resources to commands that are ready to be scheduled to avoid resource deadlock.

	However, Sethumadhavan teaches wherein the command scheduler to use late resource binding to assign resources to commands that are ready to be scheduled to avoid resource deadlock (Abstract: allocating entries when instructions issue (“late binding”), rather than when they are dispatched; 6. Mitigating LSQ Overflows: our solutions can reduce the circumstances for deadlocks).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sethumadhavan with the teachings of Kashyap, Benisty and Skandakumaran to utilize late resource binding to allocate resources to entries/commands when they are actually needed. The modification would have been motivated by the desire of preserving computing resources until required.

Regarding claim 3, Skandakumaran teaches wherein the command scheduler to synchronize fetch of a command from the host submission queue based on a credit mechanism to avoid over fetching ([0020] In accordance with additional aspects of this embodiment, the method may further include assigning a total number of system credits for the attached memory; assigning at least one credit to the new operation; determining whether the assigned at least one credit of the new operation exceeds the total number of system credits; and executing the new operation based on the determination of whether the assigned at least one credit would exceed the total number of system credits. [0021] In accordance with additional aspects of this embodiment, execution of the new operation may be stalled until the assigned credit would no longer exceed the total number of system credits.).

Regarding claim 9, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 10, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, Benisty, and Skandakumaran, as applied to claim 1, in further view of Jain et al. (US 2012/0195209 A1).

Regarding claim 4, Kashyap, Benisty, and Skandakumaran do not expressly teach wherein the command scheduler to dynamically redistribute reserved bandwidth within a group of users for a first user that is unused by the first user to a second user.

	However, Jain teaches wherein the command scheduler to dynamically redistribute reserved bandwidth within a group of users for a first user that is unused by the first user to a second user (Claim 7, determining that unused bandwidth is available on the network; and dividing the unused bandwidth among the network users).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jain with the teachings of Kashyap, Benisty, and Skandakumaran redistribute unused bandwidth among users. The modification would have been motivated by the desire of ensuring all users receive the required bandwidth and therefore avoid disruptions and bottlenecks.

Regarding claim 11, it is a method type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, Benisty, and Skandakumaran, as applied to claims 1 and 8, in further view of Gao et al. (US PGPUB US 2021/0182190 A1).

Regarding claim 5, Kashyap, Benisty, and Skandakumaran does not expressly teach further comprising: a plurality of spare commands queues, each of the plurality of spare commands queues to store a command for which resources have not be allocated to be assigned to one of the plurality of die queues.

	However, Gao teaches further comprising: a plurality of spare commands queues, each of the plurality of spare commands queues to store a command for which resources have not be allocated to be assigned to one of the plurality of die queues (¶ [0317]: Such implementation may involve, for example, allocating a number of operation queues 1514 equal to the number of memory dies 1518 in the portion of storage memory 1516 operated upon by the scheduler 1510 and scheduling system 1508, or having spare operation queues 1514 that go unused, etc.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao with the teachings of Kashyap, Benisty, and Skandakumaran to have spare queues for holding unassigned commands. The modification would have been motivated by the desire of having a holdout queue when a command queue has reached its limit. 

Regarding claim 12, it is a method type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, Benisty, and Skandakumaran, as applied to claims 1 and 8, in further view of Bandic et al. (US PGPUB US 2018/0173460 A1).

Regarding claim 6, Kashyap, Benisty, and Skandakumaran does not expressly teach wherein a maximum number of entries in each of the plurality of command domain queues is 2, a maximum number of entries in each of the plurality of die queues is 32, and a number of non-volatile memory dies is 256.

	However, Bandic teaches wherein a maximum number of entries in each of the plurality of command domain queues is 2 (¶ [0023]: The number of commands can be stored in the device queue 102 is referred to as queue depth. The queue depth of the device queue 102 may be 256, 1024 or any suitable number of commands. (i.e., 2)), a maximum number of entries in each of the plurality of die queues is 32 (¶ [0034]: The number of rows of dies in the plurality of dies may be any suitable number, such as 16 or 32), and a number of non-volatile memory dies is 256 (¶ [0022]: In one embodiment, the plurality of dies 108 include 256 dies arranged in 16 rows with each row having 16 dies.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bandic with the teachings of Kashyap, Benisty, and Skandakumaran to define structural aspects of a memory die. The modification would have been motivated by the desire of combining prior art elements according to known methods to yield predictable results.

Regarding claim 14, it is a method type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap et al. (US 2016/0162186 A1) in view of Zhu et al. (US 2021/0271421 A1), in further view of Farrell et al. (US 8,151,061 B2).

Regarding claim 15, Kashyap teaches a system comprising: 
a plurality of non-volatile memory dies (¶ [0003]: non-volatile flash memory circuits; ¶ [0062]: NAND flash is typically arranged as stacked dies within an integrated circuit package. Each die is further organized as planes, each plane containing a memory-array addressable as a set of [dies, planes, blocks, pages].);  
a plurality of sets of die queues (Fig. 13, Die Queues 317, 311, 313, and 315)  and a plurality of command domain queues to store a command for one of the plurality of non-volatile memory dies (¶ [0066]: The individual read, write and erase queues for a device can be further divided into die-based queues (D0, D1, D2); ¶ [0068]: Although FIG. 13 further breaks down the command -queues into die-based queues, an alternate implementation might have queues on a per plane basis, as shown in FIG. 14. FIG. 14 shows a command queue (say read queue) organized as individual plane queues.), each of the set of die queues to store commands for which resources have been allocated for one of a plurality of command types for one of a group of users of a solid-state drive (¶ [0003]: a non-volatile memory system that including one or more non-volatile flash memory circuits. A series of commands each specifying a physical address is received on the non-volatile memory, the series of commands including read, write and erase commands for the specified physical addresses. The received series of commands are arranged into a plurality of queues for execution thereof, where separate queues are maintained for read commands, write commands, and erase commands; ¶ [0066]: The individual read, write and erase queues for a device can be further divided into die-based queues (D0, D1, D2); ¶ [0068]; ¶ [0004] Methods are also presented for a non-volatile memory system to provide access for a plurality of user applications to a non-volatile data storage section. The method includes receiving from the plurality of user applications requests for accessing corresponding user partitions of the data storage section as assigned by the memory system, wherein each of the user applications has a specified level of performance and availability for the accessing the corresponding user partition, and wherein the user application requests are specified in terms of corresponding logical addresses. The specification of the user application requests in terms of corresponding logical addresses is translated to be expressed in terms of corresponding physical addresses for the non-volatile data storage section. The method arbitrates between requests from different ones of the user applications based upon the requests' corresponding physical addresses and corresponding specified levels of performance and availability to determine an order in which to execute the user application requests. Instructions are issued for the execution of the user application requests based upon the determined order; ¶ [0067]: However the techniques are applicable to any flash memory storage device, like a solid state drive (SSD) or SD or other memory card.) and each of the plurality of command domain queues to store commands with one of a plurality of command types for the plurality of users of the solid-state drive for which resources have been allocated (¶ [0003]: a non-volatile memory system that including one or more non-volatile flash memory circuits. A series of commands each specifying a physical address is received on the non-volatile memory, the series of commands including read, write and erase commands for the specified physical addresses. The received series of commands are arranged into a plurality of queues for execution thereof, where separate queues are maintained for read commands, write commands, and erase commands; ¶ [0066]: The individual read, write and erase queues for a device can be further divided into die-based queues (D0, D1, D2); ¶ [0068]: Although FIG. 13 further breaks down the command -queues into die-based queues, an alternate implementation might have queues on a per plane basis, as shown in FIG. 14. FIG. 14 shows a command queue (say read queue) organized as individual plane queues; ¶ [0067]: However the techniques are applicable to any flash memory storage device, like a solid state drive (SSD) or SD or other memory card); and 
a command scheduler, the command scheduler to dynamically assign a command received from a host communicatively coupled to the solid-state drive stored in a host submission queue in the solid-state drive to one of the plurality of command domain queues (¶[0061] a host issues commands to a NAND storage device (such as a solid state drive (SSD), memory card, or embedded flash memory); ¶ [0063]: A host computer/controller usually sees NAND Flash as a contiguous set of logical addresses, exposed via an interconnect standard like PCIE or SATA, often called the front-end of a NAND storage device. A Flash Translation Layer (FTL) translates read/write commands issued to logical addresses (LBAs) into physical address (PBAs);  Fig. 19, User Process I/O Queues; ¶ [0064]: Incoming commands from the FTL 301 for a device (device is a group of dies) are directed by the command issuer 303 to separate queues for admin (device management) 319, read 311, write 313, erase 315; Fig. 13, Command Issuer 303, Die Queues 317, 311, 313, and 315).
While Kashyap reasonably suggests grouping users/users requests based on the user application to provide a specified level of performance as cited above, Kashyap does not expressly teach a group of users with similar bandwidth and Quality of Service requirements of the solid-state drive;
provide equal bandwidth share of the solid-state drive for command submissions for the group of users and to schedule the command using per die adaptive credit based weighted fair scheduling amongst all groups of users that share the solid-state drive; and 
a display communicatively coupled to a processor to display data stored in the non-volatile memory dies in the solid-state drive.

However, Benisty teaches a group of users with similar bandwidth and Quality of Service requirements of the solid-state drive, provide equal bandwidth share of the solid-state drive for command submissions for the group of users and to schedule the command using adaptive scheduling amongst all groups of users and schedule the command amongst all groups of users that share the solid-state drive (Abstract: Systems and methods for quality of service (QoS) using adaptive command fetching (i.e., scheduling) are disclosed. NVM Express (NVMe) implements a paired submission queue and completion queue mechanism, with host software on the host device placing commands into the submission queue. The memory device processes the commands through various phases including fetching, processing, posting a completion message, and sending an interrupt to the host. NVMe also includes an NVMe virtualization environment, which uses a subsystem with multiple controllers to provide virtual or physical hosts direct I/O access. QoS may be used so that the NVMe processes in the virtualization environment receive sufficient resources. In particular, bandwidth assigned to a submission queue may be considered when processing of commands (such as fetching of commands); [0061] As discussed above with regard to FIG. 2A, the memory device may include a bandwidth limiter module 112. Bandwidth limiter module 112 may be implemented either in firmware or in hardware, and may be optimized for NVMe virtualization, as discussed in further detail below. Bandwidth limiter module 112 may manage QoS among the various NVMe users. As discussed above, the NVMe users may be organized in one of several ways including based on: a physical submission queue; a virtual function; a supported namespace ID; or NVMe command stream. Further the NVMe users may be assigned to a bandwidth grouping, with each respective bandwidth grouping having a respective bandwidth limit. The memory device may monitor current bandwidth of each respective bandwidth grouping, and may store the current bandwidth in a memory, such as an internal database. Bandwidth limiter module 112 may thus monitor the various NVMe users using the respective bandwidth grouping with regard to various operations that affect bandwidth. As discussed above with regard to FIG. 3, there are various operations in processing an NVMe command which may affect bandwidth. One such operation is fetching of the command contained or housed in the submission queue. In particular, fetching of the command triggers additional operations that may affect bandwidth, as discussed further below. As one example, most of the bandwidth is typically consumed by the data transfer (e.g., transfer of data from the host to the memory device when processing a write command or transfer of data from the memory device to the host when processing a read command). In this regard, stopping the fetching (such as temporarily delaying the fetching) has an indirect impact on the bandwidth consumption since the halting of processing the command will halt (or delay) additional data transfer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benisty with the teachings of Kashyap to utilize ensure quality of service via a controller for accesses to a non-volatile memory. The modification would have been motivated such that a group of users are limited by a specific amount of bandwidth.

Kashyap and Benisty do not expressly teach to schedule the command using per die credit based weighted fair scheduling; and 
a display communicatively coupled to a processor to display data stored in the non-volatile memory dies in the solid-state drive.

However, Skandakumaran teaches to schedule the command using per die adaptive credit based weighted fair scheduling (Fig. 7; ¶ [0020-21]; [0049]; [0065]; [0066] At block 712, a total number of system credits for the NVMD implementing operations may be assigned. In some instances, the total number of system credits may be assigned by the credit management module 460 and be power credits. The total number of system credits available may be assigned based on various characteristics of the NVMD. For example, the system credits may be based on the total amount of storage space on the attached NVMD, the total number of die on the attached NVMD, I/O rates (i.e., bandwidth see [0081]), etc. [0067] In some embodiments, the total number of credits may be based on the number of dies in the NVMD. In addition, the total number of credits may also be based on the types of operations executed by the NVMD. The total number of credits for the system may be computed using the following formula: total credits=max (rd_credits*rd_dies, wr_credits*wr_dies, er_credits*er_dies). Rd_credits may correspond to a number representing the power required by a read operation on a die. Wr_credits may correspond to a number representing the power required by a write operation on a die. Er_credits may correspond to a number representing the power required by an erase operation on a die. Rd_dies may correspond to the maximum number of dies that can be activated in parallel for read operations. Wr_dies may correspond to the maximum number of dies that can be activated in parallel for write operations. Er_dies may correspond to the maximum number of dies that can be activated in parallel for erase operations. The credits for each type of operation (e.g., read, write, and erase) may be based on an expected or measured amount of power consumed by a NVMD to perform the operation. Further, the number of system credits may be updated when there is a change in the threshold I/O rate as described below with respect to process 800. After the total number of system credits has been assigned at block 712, the overall process may proceed to block 714. In some instances, the total number of system credits may be determined for each operation while in other instances determination of the total number of system credits is not necessary. In such a case, the overall process 700 may proceed from block 710 to block 714.; [0068-69]; [0070] In some embodiments, the assignment of credits may be piggybacked on credits previously assigned to an ongoing/in-hw-queue operation. For example, if a write operation is currently in progress on a die of the NVMD, then this write is holding onto wr_credits. If a read operation is newly issued into the queue, then the read issued into the queue may be held in the queue and serialized behind the write operation on the die. In this instance, the credits necessary to implement the read operation may reuse the credits previously assigned to the write operation without the issuance of new credits. In this example, if the wr_credits are greater than or equal to the rd credits (wr_credits≧rd_credits) necessary to perform the new operation, no new credits are needed for the read to be executed and the read operation may piggyback on the wr_credits already assigned to that die. However, if the rd_credits necessary for the new read operation are greater than the wr_credits (rd_credits>wr_credits) of the current write operation, then the read operation may be piggyback on the wr_credits and be issued remaining credits (rd_credits−wr_credits) to perform the operation. After the credits have been assigned to the new operation at block 716, the overall process may proceed to block 718.; [0071-73]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skandakumaran with the teachings of Kashyap and Benisty to utilize per die credit based scheduling to control requests. The modification would have been motivated by the desire of improving traditional methods of controlling power to PCIe direct attached non-volatile memory which would simply cut off the power or shut down the attached computer system if an attached memory attempts to go over a power limit. The traditional techniques, however, may negatively impact the performance of the overall system by not actively managing power consumption of the attached non-volatile memory. However, by utilizing credits to adaptively allow or stall execution based on a preset threshold (See Skandakumaran’s Background and Summary).

Kashyap, Benisty, and Skandakumaran do not expressly teach a display communicatively coupled to a processor to display data stored in the non-volatile memory dies in the solid-state drive.

However, Farrell teaches a display communicatively coupled to a processor to display data stored in the non-volatile memory dies in the solid-state drive (Abstract: A graphics acceleration unit (GAU) of the graphics coherency domain may generate data units from an application and the data units may comprise display data units. The GAU may annotate the display data units with an annotation value before flushing the display data units to an on-die cache. The GAU may identify modified display data units among the display data units stored in the on-die cache and issue flush commands to cause flushing of the modified display data units from the on-die cache to a main memory. The display engine of the non-coherent domain may use the modified display data units stored in the main memory to render a display on a display device.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Farrell with the teachings of Kashyap, Benisty, and Skandakumaran to utilize a display to render information stored on memory. The modification would have been motivated by the desire of combining prior art elements according to known methods to yield predictable results.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, Benisty, Skandakumaran, and Farrell as applied to claim 15, in further view of Sethumadhavan et al. Late-Binding: Enabling Unordered Load-Store Queues, 2007.

Regarding claim 16, Kashyap, Benisty, Skandakumaran, and Farrell do not expressly teach wherein the command scheduler to use late resource binding to assign resources to commands that are ready to be scheduled to avoid resource deadlock.

	However, Sethumadhavan teaches wherein the command scheduler to use late resource binding to assign resources to commands that are ready to be scheduled to avoid resource deadlock (Abstract: allocating entries when instructions issue (“late binding”), rather than when they are dispatched; 6. Mitigating LSQ Overflows: our solutions can reduce the circumstances for deadlocks).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sethumadhavan with the teachings of Kashyap, Benisty, Skandakumaran, and Farrell to utilize late resource binding to allocate resources to entries/commands when they are actually needed. The modification would have been motivated by the desire of preserving computing resources until required.

Regarding claim 17, Skandakumaran teaches wherein the command scheduler to synchronize fetch of a command from the host submission queue based on a credit mechanism to avoid over fetching ([0020] In accordance with additional aspects of this embodiment, the method may further include assigning a total number of system credits for the attached memory; assigning at least one credit to the new operation; determining whether the assigned at least one credit of the new operation exceeds the total number of system credits; and executing the new operation based on the determination of whether the assigned at least one credit would exceed the total number of system credits. [0021] In accordance with additional aspects of this embodiment, execution of the new operation may be stalled until the assigned credit would no longer exceed the total number of system credits.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, Benisty, Skandakumaran, and Farrell as applied to claim 15, in further view of Jain et al. (US 2012/0195209 A1).

Regarding claim 18, Kashyap, Benisty, Skandakumaran, and Farrell, do not expressly teach wherein the command scheduler to dynamically redistribute reserved bandwidth within a group of users for a first user that is unused by the first user to a second user.

However, Jain teaches wherein the command scheduler to dynamically redistribute reserved bandwidth within a group of users for a first user that is unused by the first user to a second user (Claim 7, determining that unused bandwidth is available on the network; and dividing the unused bandwidth among the network users).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jain with the teachings of Kashyap, Benisty, Skandakumaran, and Farrell redistribute unused bandwidth among users. The modification would have been motivated by the desire of ensuring all users receive the required bandwidth and therefore avoid disruptions and bottlenecks.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, Benisty, Skandakumaran, and Farrell as applied to claim 15, in further view of Gao et al. (US PGPUB US 2021/0182190 A1).

Regarding claim 19, Kashyap, Benisty, Skandakumaran, and Farrell does not teach further comprising: a plurality of spare commands queues, each of the plurality of spare commands queues to store a command for which resources have not be allocated to be assigned to one of the plurality of die queues.

	However, Gao teaches further comprising: a plurality of spare commands queues, each of the plurality of spare commands queues to store a command for which resources have not be allocated to be assigned to one of the plurality of die queues(¶ [0317]: Such implementation may involve, for example, allocating a number of operation queues 1514 equal to the number of memory dies 1518 in the portion of storage memory 1516 operated upon by the scheduler 1510 and scheduling system 1508, or having spare operation queues 1514 that go unused, etc.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao with the teachings of Kashyap, Benisty, Skandakumaran, and Farrell to have spare queues for holding unassigned commands. The modification would have been motivated by the desire of having a holdout queue when a command queue has reached its limit. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, Benisty, Skandakumaran, and Farrell, as applied to claim 15, in further view of Bandic et al. (US PGPUB US 2018/0173460 A1).

Regarding claim 20, Kashyap, Benisty, Skandakumaran, and Farrell do not expressly teach wherein a maximum number of entries in each of the plurality of the command domain queues is 2, a maximum number of entries in each of the plurality of die queues is 32 and a number of non-volatile memory dies is 256.

	However, Bandic teaches wherein a maximum number of entries in each of the plurality of the command domain queues is 2 (¶ [0023]: The number of commands can be stored in the device queue 102 is referred to as queue depth. The queue depth of the device queue 102 may be 256, 1024 or any suitable number of commands. (i.e., 2)), a maximum number of entries in each of the plurality of die queues is 32 (¶ [0034]: The number of rows of dies in the plurality of dies may be any suitable number, such as 16 or 32) and a number of non-volatile memory dies is 256 (¶ [0022]: In one embodiment, the plurality of dies 108 include 256 dies arranged in 16 rows with each row having 16 dies.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bandic with the teachings of Kashyap, Benisty, Skandakumaran, and Farrell to define structural aspects of a memory die. The modification would have been motivated by the desire of combining prior art elements according to known methods to yield predictable results.
Response to Arguments
Applicant's arguments filed on 10/06/2022 have been fully considered but they are not persuasive. 
In Remarks Applicant argues
(I)	Skandakumaran discusses “controlling power on PCIe direct attached non-volatile
memory storage systems” (see, paragraph [0003]) by assigning “power credit amounts” “to each
operation that may be performed on an attached NVMD?” (see, paragraph [0065] “to limit peak
power consumed by non-volatile memory devices (NVMD)” (see, paragraph [0059].
Skandakumaran’s discussion of power credits to limit peak power consumed by non-volatile
memory devices does not teach or suggest the applicants’ claimed “to schedule the command
using per die adaptive credit based weighted fair scheduling amongst all groups of users that
share the solid-state drive”.

In view of the above, examiner submits the following:
As to point (I)
	Examiner respectfully disagrees for at least the following reason. Skandakumaran as cited teaches a method for determining to execute or stall operations based on assigned credits. For instance, Skandakumaran teaches the following: 
[0066] “At block 712, a total number of system credits for the NVMD implementing operations may be assigned. In some instances, the total number of system credits may be assigned by the credit management module 460 and be power credits. The total number of system credits available may be assigned based on various characteristics of the NVMD. For example, the system credits may be based on the total amount of storage space on the attached NVMD, the total number of die on the attached NVMD, I/O rates, etc.”
[0067] “[…] In some embodiments, the total number of credits may be based on the number of dies in the NVMD.”
[0070] “If a read operation is newly issued into the queue, then the read issued into the queue may be held in the queue and serialized behind the write operation on the die. In this instance, the credits necessary to implement the read operation may reuse the credits previously assigned to the write operation without the issuance of new credits. In this example, if the wr_credits are greater than or equal to the rd credits (wr_credits≧rd_credits) necessary to perform the new operation, no new credits are needed for the read to be executed and the read operation may piggyback on the wr_credits already assigned to that die. However, if the rd_credits necessary for the new read operation are greater than the wr_credits (rd_credits>wr_credits) of the current write operation, then the read operation may be piggyback on the wr_credits and be issued remaining credits (rd_credits−wr_credits) to perform the operation. After the credits have been assigned to the new operation at block 716, the overall process may proceed to block 718.”
As such, Skandakumaran reasonably teaches the argued limitation “to schedule the command using per die adaptive credit based weighted fair scheduling amongst all groups of users that share the solid-state drive”. For example, [0066] discusses bandwidth based credits for a NVMD/solid-state drive, paragraph [0067] discusses a “per die credit based fair scheduling”, and [0070] discusses adaptive credit scheduling. As such, under its broadest reasonable interpretation, Skandakumaran does teach the argued limitation above. Accordingly, Applicant’s arguments are not persuasive and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195